 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   ROY YIUN,                                     CV 19-1874 PA (MRWx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   ARMANDO PARISCA et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s September 13, 2019 Minute Order dismissing this action for
19   lack of prosecution and for failure to comply with a Court order,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22          IT IS SO ORDERED.
23
24   DATED September 15, 2019                          _________________________________
                                                                  Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE
26
27
28
